Citation Nr: 1140860	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from December 1965 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that he has posttraumatic stress disorder as a result of his experiences while serving in the Navy.  He has described an incident in Vietnam in November 1969, when he spent one night at the Da Nang Air Base while awaiting a flight to the States for the purpose of separation.  He testified that he feared hostile military activity when the air base was hit by enemy rocket or mortar fire.  The service personnel records show the Veteran departed his ship on November 24 and arrived in the States on November 26.  Whether or not the Da Nang Air Base was hit by enemy fire on the 24th or 25th of November 1969 has not been established.  

As VA will make as many requests as are necessary to obtain relevant records from a Federal department, further development under the duty to assist is needed.


In addition to the diagnosis of posttraumatic stress disorder, there also the diagnosis of adjustment disorder.  A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As the claim of service connection for adjustment disorder is raised by the record, additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate federal custodian, a search of records to determine whether the Da Nang Air Base in Vietnam was hit with enemy fire on November 24 or 25, 1969.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA psychiatric examination to determine:

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has posttraumatic stress disorder related to his fear of hostile military action while at the Da Nang Air Base in November 1969.  The examination should include psychological testing for posttraumatic stress disorder, if deemed necessary.  




Also, if the Veteran has some symptoms of posttraumatic stress disorder, but does not meet the DSM-IV criteria for a diagnosis, then the VA examiner is asked to explain why the diagnostic criteria are not met. 

b).  For any diagnosed psychiatric disorder other than posttraumatic stress disorder, namely, adjustment disorder, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), the psychiatric disorder other than posttraumatic stress disorder is related to the Veteran's period of service from December 1965 to December 1969.

In formulating the opinion, the VA examiner is asked to consider the following:  the service treatment records do not show any complaint or diagnosis of a psychiatric disorder; after service, VA records beginning in 2005 show that the Veteran was diagnosed with adjustment disorder and later with military-related posttraumatic stress disorder; and in statements and testimony the Veteran has asserted that he feared hostile military activity when enemy fire, rocket or mortar attacks, hit the Da Nang Airbase in November 1969, when he was there overnight waiting for a flight to the States. 









If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential causes, if so, identify the other potential causes, when the Veteran's experiences in service are not more likely than any other to cause any current psychiatric disorder and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.

3.  After the completion of the above development, adjudicate the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


